Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 05/20/22.
3.	Claims 1-2, 4-11, 13-15 & 17-20 are under examination.
4.	Claims 1, 8, 14 & 17 are amended.
5.	Claims 3, 12 & 16 are canceled.

Response to Arguments
6.	Applicant amendment filed on 05/20/22, with regarding a U.S.C. 103 rejection (Claims 1-2, 4-11, 13-15 & 17-20) has been fully considered and is persuasive since the applicants have incorporated the indicated allowable subject matter into all the independent claims. Therefore, the U.S.C. 103 rejection is withdrawn.
7.	Applicant amendment filed on 05/20/22, with regarding the claim objection (Claims 1 & 8) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn.

Allowable Subject Matter
8.	Claims 1-2, 4-11, 13-15 & 17-20 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Kim et al. 2018/0336905 A1 (Title: Far-field extension for digital assistant services) (See abstract, Para. 0074, 0084 & 0093).
B.	Johnson et al. 2018/0338035 A1 (Title: Voice communication method) (See abstract, Para. 0075, 0085 & 0208).
C.	Jon et al. 2018/0338026 A1 (Title: Voice communication method) (See abstract, Para. 0008 & 0059).


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469